Court of Appeals, State of Michigan

                                              ORDER
                                                                           David H. Sawyer
In re JJW and ELW Minors; In re Williams Minors                             Presiding Judge

Docket Nos.   334095 ; 335932                                              Henry William Saad

LC Nos.       2015-837756-AM; 2012-000291-NA                               Michael J. Riordan
                                                                            Judges


               The Court orders that the June 8, 2017 opinion is hereby AMENDED to correct a clerical
error. On page thirteen, the first line after "E. BEST INTERESTS" is amended to read: "HAW, the
Tribe, and the guardian ad litem all argue on appeal that, even if the."

              In all other respects, the June 8, 2017 opinion remains unchanged.




                        A true copy entered and certifi ed by Jerome W. Zimmer Jr., Chief Clerk, on




                                AUG 14 2011
                                       Date